Citation Nr: 1443046	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-31 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for basal cell carcinomas (BCCs) of the chest, back, arm, leg, and mouth. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975 and September 1990 to June 1991 with service in Southwest Asia from October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In December 2010, the Veteran presented sworn testimony during a video conference hearing in Nashville, Tennessee, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's currently diagnosed BCCs of the chest, back, arm, leg, and mouth are likely the result of his active service.


CONCLUSION OF LAW

BCCs of the chest, back, arm, leg, and mouth were incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for service connection is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's post-service treatment records reflects that he has been diagnosed with BCCs of the chest, back, arm, leg, and mouth.  See VA examination report, February 2011.  Although his service treatment records are negative for any complaints of BCC, he served in Southwest Asia and has reported being exposed to environmental hazards in burn pits.  There is no reason to doubt that such occurred.  There is also no basis for finding that toxic elements emanating from the burn pits was too much dissimilar from the elements created from the burn pits that as discussed in an April 2010 Veterans Benefits Administration (VBA) Memorandum.  That memorandum, which was revised in May 2013, identifies polycyclic aromatic hydrocarbons (PAH) as chemicals formed from the incomplete burning of coal, oil and gas, garbage, and other organic substances.

A September 2014 addendum opinion from a Veterans Health Administration (VHA) physician notes that the April 2010 VBA memorandum discusses possible exposures in Southwest Asia that are related to skin cancer.  She observed that the memorandum discussed exposure to PAH from the burn pits, and that PAH exposure had been linked to skin cancer.  She notes that she could not tell from the evidence whether the Veteran was exposed to these hazards during his earlier Southwest Asia service.  However, she concludes that, if he was exposed to these or similar hazards, there is a 50 percent probability or greater that his in-service exposures led to his subsequent BCCs.  Although the memorandum specifically addresses exposures from 2001, the Board finds that there is not sufficient evidence to disprove that the Veteran was also exposed to these hazards in 1991.  

The Board notes that there are also negative nexus opinions of record.  However, for reasons discussed in the Board's previous remand and VHA clarification request, these opinions were not adequate.  As the claim is being granted, any further discussion of negative evidence is irrelevant.

As such, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current BCCs of the chest, back, arm, leg, and mouth are related to his exposure to environmental hazards while serving in Southwest Asia.  38 U.S.C.A. § 1110 (West 2002); see also Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for BCCs of the chest, back, arm, leg, and mouth is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


